Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Response to Amendment
2.	Applicant’s amendment to the claims, filed on December 20, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on December 20, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.



Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Nicolas A. Smith on January 4, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:
Change Claim 1 to:
1. (Currently Amended) A memory device, comprising:
a bottom dielectric layer overlying a conductive wire, wherein a bottommost surface of the bottom dielectric layer directly contacts a top surface of the conductive wire;
a bottom electrode disposed within the bottom dielectric layer, wherein the bottom electrode includes, wherein a bottommost surface of the bottom electrode is disposed at a height below the bottommost surface of the bottom dielectric layer;
a data storage layer overlying the bottom electrode, wherein an upper surface of the bottom electrode cups an underside of the data storage layer;
a top electrode overlying the data storage layer, wherein an upper surface of the data storage layer cups an underside of the top electrode and the data storage layer separates the top electrode from the bottom electrode, wherein a top surface of the bottom electrode is level with a top surface of the top electrode, and wherein a sidewall of the top electrode comprises a slanted segment at a height above a curved segment;

wherein a conductive bridge is formable and dissolvable within the data storage layer to couple the bottom electrode to the top electrode

Claim 2,
Line 2 change “the bottom surface” to “a bottom surface”

Change Claim 3 to:
3. (Currently Amended) The memory device of claim 1, wherein the conductive bridge is formable and dissolvable within a conductive bridge region of the data storage layer that directly overlies the central bottom electrode region.  


Allowable Subject Matter
5.	Claims 1-4, 7-8, 10, 12-16, 21-24, and 26-29 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:
Claim 1, “a bottom dielectric layer overlying a conductive wire, wherein a bottommost surface of the bottom dielectric layer directly contacts a top surface of the conductive wire; a bottom electrode disposed within the bottom dielectric layer, wherein the bottom electrode includes a central bottom electrode region and a peripheral bottom electrode region that extends upwardly from the central bottom electrode region, wherein a bottommost surface of the bottom electrode is disposed at a height below the bottommost surface of the bottom dielectric layer … a top surface of the bottom electrode is level with a top surface of the top electrode … a dielectric segment disposed over the top electrode, wherein the top electrode cups an underside of the dielectric segment, and wherein the top surface of the top electrode is aligned with a top surface of the dielectric segment” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 10, “wherein a bottommost surface of the bottom dielectric layer directly contacts a top surface of the conductive wire … wherein the bottom electrode is U-shaped and contacts the conductive wire, wherein a bottommost surface of the bottom electrode is disposed at a height below the bottommost surface of the bottom dielectric layer; a data storage layer overlying the bottom electrode, wherein the data storage layer is U-shaped, such that an upper surface of the bottom electrode continuously extends along a lower surface of the data storage layer; and a top electrode overlying the data storage layer, wherein the top electrode is U-shaped and an upper surface of the data storage layer continuously extends along a lower surface of the top electrode” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 10 incorporate allowable subject matter.

Claim 21, “the bottom electrode is U-shaped; a data storage layer overlying the bottom electrode and disposed within the trench, wherein the data storage layer is U-shaped; a top electrode overlying the data storage layer and disposed within the trench, wherein the top electrode is U-shaped and extends continuously along an upper surface of the data storage layer, wherein a top surface of the top electrode is aligned with a top surface of the bottom electrode … the conductive barrier layer is U-shaped, wherein a top surface of the conductive barrier layer is aligned with the top surface of the top electrode; and wherein a bottommost surface of the bottom electrode is vertically offset a bottommost surface of the bottom dielectric layer by a non-zero distance in a direction away from the data storage layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818